/9/12/2Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 is pending.
	     Applicants response filed 9/12/2022 has been received and entered in the application.


Action Summary
Claims 1-4 and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn due to applicants amendment of claims.
Claim 1, 3-5 , 7, 10, 12, 14, 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phenobarbital (https://www.epilepsysociety.org.uk/phenobarbital#.XmaHcDbrufA, 2014),  Jones (Cannabidiol exerts anti-convulsant effects in animal models of temporal lobe and partial seizures, Seizure 21 (2012) 344–352) both are of record and in view of Asif (Role of various vitamins in the patients with epilepsy, IJPR Volume 3 Issue 1 (2013)) as evidence by INCHEM (Vitamin K substances (IARC Summary & Evaluation, Volume 76, 2000)) all are of record is maintained with modification due to applicants amendment of claims.
Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phenobarbital (https://www.epilepsysociety.org.uk/phenobarbital#.XmaHcDbrufA, 2014),  Jones (Cannabidiol exerts anti-convulsant effects in animal models of temporal lobe and partial seizures, Seizure 21 (2012) 344–352) both are of record and in view of Asif (Role of various vitamins in the patients with epilepsy, IJPR Volume 3 Issue 1 (2013)), as applied to claims 1, 3-5 , 7, 12, 14, 16 and 19 above, and further in view of Whittle (U.S. Publication 2005/0042172) of record is maintained with modification due to applicants amendment of claims.
Claims 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phenobarbital (https://www.epilepsysociety.org.uk/phenobarbital#.XmaHcDbrufA, 2014),  Jones (Cannabidiol exerts anti-convulsant effects in animal models of temporal lobe and partial seizures, Seizure 21 (2012) 344–352) both are of record and in view of Asif (Role of various vitamins in the patients with epilepsy, IJPR Volume 3 Issue 1 (2013)), as applied to claims 1, 3-5 , 7, 12, 14, 16 and 19 above, and further in view of Whalley (GB 2471523 of record (as disclosed in the IDS dated 5/13/2021)) all are of record is maintained with modification due to applicants amendment of claims.
Claims 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phenobarbital (https://www.epilepsysociety.org.uk/phenobarbital#.XmaHcDbrufA, 2014),  Jones (Cannabidiol exerts anti-convulsant effects in animal models of temporal lobe and partial seizures, Seizure 21 (2012) 344–352) both are of record and in view of Asif (Role of various vitamins in the patients with epilepsy, IJPR Volume 3 Issue 1 (2013)), as applied to claims 1, 3-5 , 7, 12, 14, 16 and 19 above, and further in view of Lambie (The effects of phenytoin on phenobarbitone and primidone metabolism, Journal of Neurology, Neurosurgery, and Psychiatry, 1981, 44, 148-141) is withdrawn due to applicants amendment of claims.
Claims 1, 5, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phenobarbital (https://www.epilepsysociety.org.uk/phenobarbital#.XmaHcDbrufA, 2014),  Jones (Cannabidiol exerts anti-convulsant effects in animal models of temporal lobe and partial seizures, Seizure 21 (2012) 344–352) and further in view of Sayyah (Anti-epileptogenic effect of β-carotene and vitamin A in pentylenetetrazole-kindling model of epilepsy in mice, Epilepsy Research 63 (2005) 11–16) is maintained with modification due to applicants amendment of claims.



Response to Arguments
Applicants augment regarding Lambie is moot since this rejection has been withdrawn due to applicant’s amendment of claims.
Applicants argue on page 9 and 14 in the arguments that the use of hindsight reasoning is impermissible.  This augment has been fully considered but has not been found persuasive.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicants argue on page 10 that in the combination of barbiturate, CBD and Vitamin A, E or K would result in the lower dosing that is not appreciated.  This argument has been fully considered but has not been found persuasive.  It is known that barbiturate (e.g. phenobarbital), CBD and Vitamin K would treat seizures as disclosed by Phenobarbital, Jones and Asif, because phenobarbital, CBD and Vitamin K are all known to treat seizures as disclosed by the cited art.
Applicants argues on page 10 that the cited disclosures did not teach or otherwise make obvious including blocking compound (Vitamin A, E or K) to potentiate the anti-convulsant activity of the barbiturate drug or phytocannabinoid component.  This argument has been fully considered but has not been found persuasive.  As presented below, Asif teaches that patients which are administered anti-convulsant (e.g. phenobarbital) have low levels of Vitamin E.  Therefore, it would have been obvious to one of ordinary skills in the art at the time of filing to administer Vitamin E to a patient with seizures because it is known in the art that anti-convulsants (e.g. phenobarbital) cause low levels of Vitamin E with a reasonable expectation of success. And vitamin E supplementation reduced seizure frequency.  Additionally, in administering phenobarbital, CBD and Vitamin E to treat seizures would consequently result “inhibit the barbiturate drug's hepatic metabolic effect and at least partially prevents degradation of CBD by hepatic enzymes; wherein (a) the amount of CBD bioavailable to said patient is increased by the at least partial prevention of degradation and (b) the barbiturate drug has an anti-convulsant effect at a lower dose than treatment with barbiturate drug alone without CBD and blocking compound” with the same compounds (e.g. phenobarbital, CBD and Vitamin E) to treat seizures (same patient population).
Applicants argue on page 11 that Jones does not disclose phenobarbital or primidone nor a reason or reasonable expectation of success for including the barbiturate drug to treat seizure.  This argument has been fully considered but has not been found persuasive.  This argument has been addressed in the second paragraph above as well as the rejection.
Applicant argues on page 12 that there is no evidence that the amount of vitamin E or K used for nutritional supplementation as disclosed by Asif is effective to inhibit the barbiturate drug’s hepatic metabolic effect and at least partially prevents degradation of CBDE by hepatic enzymes. This argument has been fully considered but has not been found persuasive.  Asif teaches that Vitamin E deficiency has been reported in patients with epilepsy.  Erythrocyte or plasma vitamin E concentrations were lower in children with epilepsy than in healthy controls. Vitamin E levels were lower in children receiving multi-drug therapy than in children receiving single-drug therapy. In some studies, vitamin E supplementation reduced seizure frequency. Of the 12 patients given vitamin E, 10 had a greater-than-60-percent reduction in seizure frequency (of that 10, six had a 90-100% reduction).  Taken the cited art, it would have been obvious to one of ordinary skills in the art at the time of filing to combine phenobarbital, CBD and vitamin E to treat seizures. One would have been motivated to incorporate vitamin E to that of phenobarbital and CBD because it is known in the art that subject with seizures have low levels of vitamin E and the administering vitamin E reduces the number of seizures as disclosed by Asif with a reasonable expectation of success absence evidence to the contrary. 
Applicants ague on page 13 that no acceptable rationale is provided in the Office Acition for combining barbiturate drug, CBD and optionally THC and blocking compound (vitamin A, E or K) to obtain unexpected benefits of Applicant’s invention. This argument has been fully considered but has not been found persuasive. This argument has been addressed in the third paragraph above.  Additionally, applicants have not demonstrated unexpected results.
Applicants argue on page 13 that Whittle is silent about treating seizures and fails to address the lack of reasonable expectation of success.  This argument has been fully considered but has not been found persuasive. This argument has been addressed in the third paragraph above.  
Applicants argues on page 14 that it is incompatible with Jones use of pure CBD. This augment has been fully considered but has not been found persuasive. Since claim 11 and 18 recite THC.  And Whalley teaches the combination of THCV and CBD (claim 5 and 6) to treat generalized seizures (claim 1).  Whalley teaches that THCV is in the form of a plant extract in which any THC present comprises less than 5% by weight of the total cannabinoids present in the extract (claim 8).  It would have been obvious to one of ordinary skills in the art to incorporate a mixture of CBD and THC since both are known in the art to treat seizures as disclosed by Whalley and Jones.  
Applicants argue on page 17 that Sayyah did ot disclose that Vitamin A is administered in am amount that is effective to inhibit the barbiturate drug’s hepatic metabolic effect and at least partially prevents degradation of CBD by hepatic enzymes.  This argument has been fully considered but has not been found persuasive. Our results indicate that administration of Vit A during kindling inhibits development of sensitivity to clonic seizures, tonic seizures and lethality induced by PTZ. This anti-epileptogenic effect of Vit A may in part be mediated through retinoid nuclear receptors and the related changes in gene transcription.  Therefore, taken the cited art, it would have been obvious to one of ordinary skills in the art at the time of filing to incorporate vitamin A to a barbiturate drug and CBD to treat seizures. One would have been motivated to incorporate vitamin A to a barbiturate drug and CBD to treat seizures because it is known in the art that phenobarbital, CBD and Vitamin A are useful in the treatment of seizures (e.g. epilepsy) as disclosed by Phenobarbital, Jones and Sayyah with a reasonable expectation of success absence evidence to the contrary.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Instant claim 1 recites that “barbiturate drug selected from the group consisting of phenobarbital and primidone to provide from 15-40 micrograms of the barbiturate drug per milliliter of blood serum in the patient”.  The amount of barbiturate is unclear because they are dependent upon the future intended use.  Additionally, the weight of the patient is unknown and therefore the quantities of the agents are unknown.

 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-5 , 7, 10, 12-13, 14, 16-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phenobarbital (https://www.epilepsysociety.org.uk/phenobarbital#.XmaHcDbrufA, 2014),  Jones (Cannabidiol exerts anti-convulsant effects in animal models of temporal lobe and partial seizures, Seizure 21 (2012) 344–352) both are of record and in view of Asif (Role of various vitamins in the patients with epilepsy, IJPR Volume 3 Issue 1 (2013)) as evidence by INCHEM (Vitamin K substances (IARC Summary & Evaluation, Volume 76, 2000)) all are of record.
Phenobarbital teaches that the average 60 mg – 180 mg daily for the treatment of focal and tonic clonic seizures.  And tablets in 15 mg, 30 mg and 60 mg.
Phenobarbital does not teach CBD nor vitamins selected form the group of Vitamin A, E and K. Or that Vitamin K is “2-methyl-1, 4-naphthoquinone”.
Jones teaches that phytocannabinoid cannabidiol (CBD) reduces seizure severity and lethality in the well-established in vivo model of pentylenetetrazoleinduced generalised seizures, suggesting that earlier, small-scale clinical trials examining CBD effects in people with epilepsy warrant renewed attention. Here, we report the effects of pure CBD (1, 10 and 100 mg/kg) in two other established rodent seizure models, the acute pilocarpine model of temporal lobe seizure and the penicillin model of partial seizure. Seizure activity was video recorded and scored offline using model-specific seizure severity scales. In the pilocarpine model CBD (all doses) significantly reduced the percentage of animals experiencing the most severe seizures. CBD (all doses) also decreased the percentage of animals experiencing the most severe tonic–clonic seizures. These results extend the anticonvulsant profile of CBD; when combined with a reported absence of psychoactive effects, this evidence strongly supports CBD as a therapeutic candidate for a diverse range of human epilepsies. (abstract, Figure 1).  Jones teaches that fifteen people experiencing secondary generalized epilepsy with temporal lobe focus that was unresponsive to prescribed AED treatment were recruited (e.g. refractory epilepsy).  Four of eight of those receiving CBD in conjunction with their existing AEDs remained virtually seizure-free during the supplementation period and the remainder of this patient group exhibited a marked improvement in seizure control (page 344).
Asif teaches that Vitamin E deficiency has been reported in patients with epilepsy, though its clinical significance remains uncertain. This deficiency has been attributed to antiepileptic therapy. In one animal study, the anticonvulsant effects of alpha-tocopherol (vitamin E) in animal seizure models.  Erythrocyte or plasma vitamin E concentrations were lower in children with epilepsy than in healthy controls. Vitamin E levels were lower in children receiving multi-drug therapy than in children receiving single-drug therapy. In some studies, vitamin E supplementation reduced seizure frequency. Twenty-four children (ages 6-17 years) with treatment-resistant epilepsy were randomly assigned to receive, in double-blind fashion, 400 IU/day alpha-tocopheryl acetate or placebo for three months. Of the 12 patients given vitamin E, 10 had a greater-than-60-percent reduction in seizure frequency (of that 10, six had a 90-100% reduction). None of the patients in the placebo group had a greater-than-60-percent reduction in seizure frequency (p<0.05 for the difference in response rate between groups). Vitamin E treatment had no effect on plasma levels of anticonvulsant medications. Thirty-five epileptic children and adults were randomly assigned to receive, in double-blind fashion, 250 IU/day vitamin E or placebo for three months. Anticonvulsants were continued as previously. Of the 12 adults receiving vitamin E, eight had a decrease in seizure frequency, two had an increase, and two were unchanged. Of the children receiving vitamin E, two had a reduction in seizure frequency. No changes were seen in the children and adults receiving placebo.  The supplementation with vitamin E reduced mean seizure frequency in a group of severely mentally handicapped patients with treatment resistance epilepsy. The teenagers and adults with uncontrolled epilepsy were randomly assigned to receive, in double-blind fashion, 600 IU/day vitamin E or placebo for three months. The mean seizure frequency decreased by 25.7 percent during the placebo period and by 13.8 percent during the vitamin E period compared with baseline. Although the research on efficacy is conflicting, vitamin E is relatively safe and may be considered for adjunctive treatment in epileptic patients, particularly children (page 4 bridging page 5). 

The incidence of vitamin K deficiency is increased in neonates of mothers receiving enzyme-inducing antiepilepltic drugs (e.g. phenobarbital) and vitamin K1 treatment decreases the frequency of vitamin K deficiency in these neonates. It is widespread clinical practice to administer vitamin K to pregnant women and then to their newborns. This is certainly appropriate for women taking enzyme-inducing drugs; it is not known whether women taking other drugs require this regimen, but it seems prudent to follow it until more is known. Fourteen pregnant epileptic women received 20 mg/day vitamin K1 for two weeks before delivery. No hemorrhages occurred in the babies and prothrombin times were all normal at birth. This study suggested that vitamin K1 should be given routinely to drug-treated epileptic women near the end of pregnancy (page 5).
INCHEM teaches that the term ‘vitamin K’ refers to a group of 2-methyl-1,4-naphthoquinone derivatives which can fulfil an essential co-factor function in humans in the biosynthesis of a number of calcium-binding proteins, some of which are essential for haemostasis. Thus, the limitations of claims 10 and 17 are addressed by the presence of vitamin K of Asif.

It would have been obvious to one of ordinary skill in the art at the time of filing to combine phenobarbital and CBD to treat and reduce seizures and refractory epilepsy frequency (unresponsive to AED treatments as disclosed by Jones).  One would have been motivated to combine phenobarbital and CBD because both phenobarbital and CBD are known in the art to treat seizures and refectory epilepsy as disclosed by both Phenobarbital and Jones with a reasonable expectation of success.

It would have been obvious to one of ordinary skill in the art at the time of filing to add vitamin E to phenobarbital and CBD to treat seizures (e.g. reduction of seizures). One would have been motivated to add vitamin E (e.g. alpha-tocopherol) because it is known in the art that patients with seizures (e.g. epilepsy) have Vitamin E deficiency.  And vitamin E supplementation reduced seizure frequency as taught by Asif with a reasonable expectation of success absence evidence to the contrary.  Additionally, vitamin E is relatively safe and may be considered for adjunctive treatment in epileptic patients, particularly children as disclosed by Asif.

It would have been obvious to one of ordinary skill in the art at the time of filing to add vitamin K to phenobarbital and CBD to treat seizures. One would have been motivated to add vitamin K because it is known in the art that incidence of vitamin K deficiency is increased in neonates of mothers receiving enzyme-inducing antiepilepltic drugs (e.g. phenobarbital) and vitamin K1 treatment decreases the frequency of vitamin K deficiency in these neonates as taught by Asif with a reasonable expectation of success absence evidence to the contrary.

Regarding claims 3 and 7, it would have been obvious to one of ordinary skills in the art at the time of filing that the CBD is free of THC because it is known in the art that the CBD is anticonvulsant profile of CBD; when combined with a reported absence of psychoactive effects as taught by Jones.  Thus, since Jones explicitly teaches that the CBD is absence of psychoactive effect directly implies that the CBD is free of THC (which is the psychoactive agent of cannabis) with a reasonable expectation of success absence evidence to the contrary.
With regards the limitations of “solely enhances GABAergic inhibition in a patient”, and “a blocking compound”; it is known in the art that phenobarbital and Vitamin K is effective in the treat is seizures (e.g. epilepsy), would consequently result in the administering phenobarbital and Vitamin K would also of “solely enhances GABAergic inhibition in a patient”, and “a blocking compound” with the same administration of phenobarbital and vitamin K. 
With regards to the dosing of Phenobarbital in an amount to provide from 15 to 40 micrograms of the barbiturate drug per milliliter of blood serum in the patient; in the composition, the amount of barbiturate and CBD is not known because they are dependent upon the future intended use.  Additionally, the weight of the patient is unknown and therefore the quantities of the agents are unknown.  However, it is known that phenobarbital is administered in the dosing of 60 mg – 180 mg daily.  Presuming that that average patient is 70 kg; 70 x 2 mg/kg (as instantly claimed) = 140 mg. This dose is within the instant claimed dosing of phenobarbital.  In the dosing of CBD; it is known that 1 mg/kg is effective dosing amount as taught by Jones. Furthermore, the amount of phenobarbital in the blood of a patient is the direct result of administering phenobarbital (e.g. intended result of administering phenobarbital) and does not further limit the composition claims.  As anyone of ordinary skill in the art will appreciate, preferred dosages are merely exemplary and serve as useful guideposts for the physician. There are, however, many reasons for varying dosages, including by orders of magnitude; for instance, an extremely heavy patient or one having an unusually severe infection would require a correspondingly higher dosage. Furthermore, it is routine during animal and clinical studies to dramatically vary dosage to obtain data on parameters such as toxicity. The specific safe and effective amount will be vary, with such factors as the particular condition being treated, the physical condition of the patient, the duration of treatment , the nature of the concurrent therapy (if any), the specific dosage form to be used, the carrier employed, the solubility of the formula therein and the dosage regimen desired for the composition. Furthermore, it is obvious to vary and/or optimize the amount of barbiturate and CBD provided in the composition, according to the guidance provided by Phenobarbital, Jones, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phenobarbital (https://www.epilepsysociety.org.uk/phenobarbital#.XmaHcDbrufA, 2014),  Jones (Cannabidiol exerts anti-convulsant effects in animal models of temporal lobe and partial seizures, Seizure 21 (2012) 344–352) both are of record and in view of Asif (Role of various vitamins in the patients with epilepsy, IJPR Volume 3 Issue 1 (2013)), as applied to claims 1, 3-5 , 7, 12, 14, 16 and 19 above, and further in view of Whittle (U.S. Publication 2005/0042172) all are of record.

Phenobarbital, Jones, Asif as cited above.
None of the cited art disclose that the CBD is extracted from Cannabis indica.

Whittle teaches wherein CBD is extracted from Cannabis Indica (Para. [0077], The principal active constituents of cannabis plants, particularly Cannabis saliva and Cannabis indica, are the cannabinoids tetrahydrocannabinol (THC) and cannabidiol (CBD)).
It would have been obvious to one of ordinary skills at the time of filing to obtain the CBD from the Indica.  One would have been motivated to obtain the CBD from the Indica because it is known in the art that CBD are present in Cannabis Indica as taught by Whittle for the treatment of seizures (e.g. epilepsy) disorder as disclosed by Jones with a reasonable expectation of success absence evidence to the contrary.


Claims 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phenobarbital (https://www.epilepsysociety.org.uk/phenobarbital#.XmaHcDbrufA, 2014),  Jones (Cannabidiol exerts anti-convulsant effects in animal models of temporal lobe and partial seizures, Seizure 21 (2012) 344–352) both are of record and in view of Asif (Role of various vitamins in the patients with epilepsy, IJPR Volume 3 Issue 1 (2013)), as applied to claims 1, 3-5 , 7, 12, 14, 16 and 19 above, and further in view of Whalley (GB 2471523 of record (as disclosed in the IDS dated 5/13/2021)) all are of record.

Phenobarbital, Jones and Asif as cited above.
None of the cited art disclose that mixture of CBD and THC contains at least 50% by weight CBD and at least 3:1 ratio by weight of CBD to THC.
Whalley teaches the combination of THCV and CBD (claim 5 and 6) to treat generalized seizures (claim 1).  Whalley teaches that THCV is in the form of a plant extract in which any THC present comprises less than 5% by weight of the total cannabinoids present in the extract (claim 8).  Whalley teaches that the THCV is present in the amount which provides a daily dose of least 15 mg (claim 4).  Whalley teaches the CBD is present in the amount which provides a daily dose of 600 mg (claim 7).
It would have been obvious to one of ordinary skills in the art at the time of filing to further incorporate THC in to the composition of phenobarbital, CBD and Vitamin A, E or K to treat seizures.  One would have been motivated to incorporate THC into the composition of phenobarbital, CBD and Vitamin A, E or K to treat seizures because it is known in the art that THC in combination with CBD are effective in the treatment of seizures as disclosed by Whalley. 
With regards to the claim limitation “mixture contains at least 50% by weight CBD and at least 3:1 ratio by weight of CBD to THC”, it is known in the art that THC present comprises less than 5% by weight of the total cannabinoids present in the extract as disclosed by Whalley.  This means that CBD is at least 95% by weight if THC is less than 5% by weight as taught by Whalley.  Therefore, the claim limitation of CBD contains at least 50% by weight is met.  Regarding the ratio of 3:1 by weight of CBD to THC; since CBD is 95% and THC is 5%, this is a weight ratio of 19:1.  This meets the claimed limitation of at least 3:1.

Claims 1, 5, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phenobarbital (https://www.epilepsysociety.org.uk/phenobarbital#.XmaHcDbrufA, 2014),  Jones (Cannabidiol exerts anti-convulsant effects in animal models of temporal lobe and partial seizures, Seizure 21 (2012) 344–352) both are of recordand further in view of Sayyah (Anti-epileptogenic effect of β-carotene and vitamin A in pentylenetetrazole-kindling model of epilepsy in mice, Epilepsy Research 63 (2005) 11–16) all are of record.
Phenobarbital and Jones  as cited above.
Neither Phenobarbital nor Jones disclose Vitamin A
Sayyah teaches that Vitamin A (retinol) is an essential nutrient for animal cells (page 11, left column).  Sayyah teaches that when β-carotene and/or Vitamin A were administered chronically, they exhibited anit-epileptogenic property (page 15, left column, first paragraph).  Vit A and its derivatives, the retinoids, have an important role in mature brain function.  Our results indicate that administration of Vit A during kindling inhibits development of sensitivity to clonic seizures, tonic seizures and lethality induced by PTZ. This anti-epileptogenic effect of Vit A may in part be mediated through retinoid nuclear receptors and the related changes in gene transcription. (page 15, right column). The recommended daily dietary allowance for Vit A to prevent a deficiency disease and maintain health in a normal individual is about 1 mg/day.  Our results indicate that β-carotene and Vit A possess anti-epileptogenic activity in PTZ-kindling model of epilepsy (page 16, left column). Sayyah teaches Vitamin A at a dose of 200 mg/kg (table 1 and table 2).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine phenobarbital and CBD to treat seizures.  One would have been motivated to combine phenobarbital and CBD because both phenobarbital and CBD are known in the art to treat seizures as disclosed by both Phenobarbital and Jones with a reasonable expectation of success.

It would have been obvious to one of ordinary skills in the art at the time of filing to incorporate Vitamin A to that of phenobarbital, CBD.  One would have been motivated to incorporate Vitamin A to that of phenobarbital, CBD because it is known in the art that phenobarbital, CBD and Vitamin A are useful in the treatment of seizures (e.g. epilepsy) as disclosed by Phenobarbital, Jones and Sayyah with a reasonable expectation of success absence evidence to the contrary.
Regarding the claim limitation of “and the amount of Vitamin A is not less than 0.5 mg/kg of the patient’s body weight”; since it is known that vitamin A is administered in an amount of 200 mg/kg meets the claim limitation of not less than 0.5 mg/kg.

For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103. In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Claims 1-20 are rejected.
No claims are allowed.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. HARTSFIELD whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRIEN A HARTSFIELD/Primary Examiner, Art Unit 1627